DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Apr. 26, 2022, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 26, 2022, has been entered.

Notice of Supervisory Review
 
This application has been pending five years or more. Consistent with MPEP 707.02, it has been  considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

Claim Status
 
The status of claims is as follows:
Claims 1–4, 6, 7, 13–19, 23–30 remain pending, entered, and examined with Claims 1, 13, 14, and 15 in independent form.
Claims 1, 2, 3, 6, 13, 14, 15, 18, 25, and 26 are presently amended. 
Claims 5, 8–12, and 20–22 were previously cancelled.
No Claims are added.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 29, 2016, [“Applicant’s Specification”] and accepted for examination. 

Response to Arguments

35 U.S.C. § 101 Argument
	Applicant argues the amended claims integrate the abstract idea into a practical application. Applicant’s Reply at *12, 15–7. Applicant’s arguments are persuasive. See explanation below.

35 U.S.C. § 103 Argument
Applicant argues the prior art of record does not disclose the amended “location matching” limitations. Applicant’s Reply at *19. Examiner respectfully disagree. Similar amendments were made in the amended claims filed Jul. 13, 2021, which were rejected under prior art Ellis in the Non-Final Office Action mailed Aug. 4, 2021, removed in the amended calims filed Nov. 3, 2021, and re-inserted in the amended claims, here. The “location matching” limitations there (amended claims filed Jul. 13, 2021), are not materially different that the amendments here. Thus, for the same reasons identified in the Non-Final Office Action mailed Aug. 4, 2021, Ellis discloses the said limitations. See non-Final Act, filed Aug. 4, 2021, at *9–10.
Applicant’s remaining arguments with respect to Claims 1–4, 6, 7, 13–19, 23–30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Statement of Eligibility Under 35 USC § 101
The claims are eligible under 35 USC § 101. Specifically, the pending claims are directed to a statutory category (Step 1), recite an abstract idea exception (Step 2A, Prong One), but integrate the abstract idea exception into a practical application in some other meaningful way under MPEP § 2106.05(e), in the following limitations of Representative Claim 1:  
receive a first location of the dynamic customer client device; 

determine that the first location matches a second location associated with a merchant location for which price matching has been identified; 

responsive to determining the first and second locations match, generate and transmit, via a mobile wallet application, a first electronic notification to the dynamic customer client device identifying a price change for a purchased item, based on a first determination that the purchased item has not been returned, and a second determination that an original purchase price and a current price are different

These steps, in view of Applicant’s Specification, necessarily compares the GPS coordinates of the dynamic customer client device and the merchant location with a price match, a determination that they match, and in response to the determination that they match, generate and transmit notifications about the price match. Thus, the computer is meaningfully integral to the claimed process facilitating the process in a way that a person making calculations or computations could not. MPEP § 2106.05(e). Independent Claims 13, 14, and 15, contain similar limitations as Rep. Claim 1. Thus, Independent Claims 13, 14, and 15 also confer eligibility under the practical application abstract idea exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–4, 6, 7, 13–19, 23–27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pat. Pub. No. 2014/0304059) [“Wang”], in view of Hatch et al. (U.S. Pat. Pub. No. 2014/0278902) [“Hatch”], in view of Ellis et al. (U.S. Pat. No. 10,192,217) [“Ellis”] and further in view of Sharma et al. (U.S. Pat. No. 10,387,906) [“Sharma”]

Regarding Claim 1, Wang discloses
A system, comprising: 
a transaction server [award module]; 
(Examiner interprets “transaction server” as receiving the price adjustment and crediting the customer account. Spec. ¶ [0095]. See at least Fig. 2 and associated text ¶ [0076] disclosing, “For those items where the merchant did not offer the lowest price, the calculated total price differential for those items is sent to an award module that is capable of awarding the customer a credit that is equal to the calculated total price differential . . . the award module could comprise a separate server.”).

a price monitoring server [computer device 1300]; 
(See at least ¶ [0054], where “data points in the price comparison database must be continually monitored and updated to account for [ ] sales and regular price changes.” Computing device 1300 performs this monitoring function. ¶ [0117].)

 a price adjustment server; and 
(Examiner interprets “price adjustment server” as “transmit[ting] a notification to the user … indicating the price change for the purchased item.” Spec. ¶ [0094]. See at least ¶ [0077] where the award module notifies the customer that a credit has been awarded for the purchased item. The award module is part of the “data comparison engine 38 server.” ¶¶ [0076], [0077].)

an authentication server; wherein the authentication server is configured to: 
(see at least Fig. 2, element 38, and associated text ¶ [0066] disclosing “data comparison engine 38” server. As explained above, data comparison engine 38 may also be a server. ¶¶ [0074], [0076], [0077].)

receive first customer transaction data, sent from a data extraction processor that extracts the first customer transaction data from an electronic image of a paper receipt associated with a customer transaction that is captured by an image capture system of a dynamic customer client device [mobile phone], […], and wherein the first customer transaction data comprises a first transaction identifier associated with the customer transaction;  
(Examiner interprets a “data extraction processor” as a device that converts images of text into characters or a scanner. Spec. ¶ [0037]. A transaction identifier from a printed receipt is received by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”. ¶¶ [0083], [0130], Fig. 15A, step 1502; Fig. 1A (element 20). Optical character recognition will be used to scan the images of receipts, transcribe them, and organize the data necessary to practice the invention.” ¶ [0093]. The paper receipt contains a timestamp associated with the customer transaction. Fig. 1A, element 12 and associated text ¶ [0046].)

retrieve, from a merchant system, a second transaction identifier associated with the customer transaction; determine whether the first and second transaction identifiers match; responsive to determining the first and second transaction identifiers match, authenticate the customer transaction; and 
(See, e.g., Wang, ¶¶ [0060]–[0063], where the customer submits a transaction specific identifier 20 to initiate a price match, which enables the system to access, sort, and retrieve all of the purchase data contained in a merchant database 22. ¶ [0060]. When the transaction specific identifier 20 matches a record stored in the merchant database 22, the request proceeds to the data comparison engine. ¶ [0063]. Wang also discloses the situation where “fake transaction specification identifiers 20” are submitted to “fraudulently obtain redeemable credit at a merchant.” ¶ [0061]. In that case, the customer is asked to authenticate the specific customer purchase by providing additional information, for example, the receipt date. Id. The submitted transaction specific identifiers 20 are checked against a list of known transaction specific identifiers and if there is no match, the customer is notified that the input data is not valid. ¶ [0063]. This process described above to prevent fraudulent transactions discloses the comparison and matching of at least two transaction specific identifiers to authenticate the customer’s rebate transaction. Alternatively, the “additional information” such as the receipt date also discloses the comparison and matching of at least two transaction specific identifiers to authenticate the customer’s rebate transaction. Thus, the second transaction identifier is either the transaction specific identifiers 20, the receipt date, or any payment information disclosed by Fig. 1A and associated text ¶ [0046] that is stored in merchant database 22.)

Wang discloses a price adjustment server, generating and transmitting a notification indicating a consumer price change for a purchased item when the original purchase price and a current price are different. Wang, ¶¶ [0076], [0077].  Wang does not disclose generating and transmitting a notification based on the original purchase price and a current price are different and a determination that the purchased item has not been returned.

Hatch discloses
wherein the price adjustment server [Fig. 2] is configured to: […] generate and transmit, via a mobile wallet application, a first electronic notification to the dynamic customer client device identifying a price change for a purchased item, based on a first determination that the purchased item has not been returned, and a second determination that an original purchase price and a current price are different, wherein a price adjustment amount is a difference between the original purchase price and the current price; 
(Examiner interprets “mobile wallet application” as “a mobile application.” Spec., ¶ [0035] (“a mobile wallet application, which may be utilized to generate a notification of a price change for a transaction and to facilitate an associated price adjustment based on electronic image capture of a paper receipt for the transaction.”). The functionality of the claimed “mobile wallet application” is not materially different than the “mobile application” disclosed by Hatch, ¶ [0043] (“Receiving 402 the receipt may include receiving, by the server system 102a, a selection of the transaction in a listing of transactions presented in a portal provided by the server system 102a or by an application for viewing receipts stored locally on a user computing device 108. For example, transactions may be made available to a user in the form of electronic receipts stored in an account of a user and recording transactions conducted by the user. In some embodiments, all transactions of a user may be submitted for review according to the method 400. For example, where a user has installed a mobile application for interfacing with the server system 102a, all transactions of a user may be automatically submitted for review according to the method 400.”) 
A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to identify a third party price for each item purchased. ¶ [0014]. If the third party price is less than the purchased price, a credit is issued to an account of the user viewable through a web portal. ¶ [0015], ¶ [0052]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. Fig. 4 describes the price adjustment process. The first step in that process is to receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is received, it reflects the current state, i.e., whether items in a transaction were returned and a refund issued or a purchase price paid. If that purchase price is more than a third party price, a credit is issued. ¶ [0054], ¶ [0057]. Price adjustment credits are displayed in a portal, ¶ [0052], which is described as a website hosted by the server system 102. The portal is accessed by a computing device, using a mobile application. ¶ 0043]. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record displayed on the mobile device. If not, a price adjustment is determined for that item. If a price adjustment is determined when third party pricing is lower, the consumer is notified through posting of a credit viewable through their mobile device application.)

generate and transmit, in real-time and via the mobile wallet application, a second electronic notification to the dynamic customer client device indicating that a price adjustment for the price adjustment amount may be completed electronically or at the merchant location; 
(As explained above in the prior limitation, Hatch discloses “generate and transmit in real-time and via the mobile wallet application, an electronic notification to the customer client device. The distinction here is “a second notification.” However, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” MPEP § 2144.04(VI)(B). Here, there is neither a new nor unexpected result. Thus, the function of generating and transmitting in real-time and via the mobile wallet application a second electronic notification to the customer client device is disclosed as indicated supra. 
Examiner further finds the italicized limitation printed matter because “it claims the content of information,” i.e., an indication to a human in an electronic notification that a price adjustment for the price adjustment amount may be completed electronically. MPEP § 2111.05. "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate.” Id. Here, Examiner finds it does not. The notification indicating that a price adjustment for the price adjustment amount may be completed electronically is purely directed to a human reader independent of the supported computer system. The content of the notification is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information. Accordingly, if the printed matter is not functionally or structurally related to the associated physical substrate, as here, “the printed matter is owed no patentable weight.” Id. 
However, should a reviewing court disagree, Hatch discloses “indicating that a price adjustment for the price adjustment amount may be completed electronically.” As explained above in the prior limitation, if a price adjustment is determined, the consumer is notified through posting of a credit viewable through their mobile device application. Further, “Receiving 402 the receipt may include receiving, by the server system 102a, a selection of the transaction [by the user] in a listing of transactions presented … by an application for viewing receipts stored locally on a user computing device 108. For example, transactions may be made available to a user in the form of electronic receipts stored in an account of a user and recording transactions conducted by the user. In some embodiments, all transactions of a user may be submitted [electronically] for review according to the method 400. For example, where a user has installed a mobile application for interfacing with the server system 102a, all transactions of a user may be automatically submitted for review according to the method 400. In some embodiments, transactions may be transmitted to the server system by 1) the user scanning a bar code or other optical code printed on a receipt with a user device 108, 2) the user device 108 transmitting some representation of the optical code to the server system 102a and 3) the server system 102a identifying a transaction record corresponding to the transmitted representation of the optical code.” Hatch, ¶ [0043].)

cause the dynamic customer client device to display, via the mobile wallet application, a first user object [displayed receipts] configured to facilitate the price adjustment; receive, from a user of the dynamic customer client device via the mobile wallet application, a first user selection of the first user object, the first user selection indicating a preference to complete the price adjustment; and in response to receiving the first user selection, automatically transmit a third electronic notification to the merchant system requesting the price adjustment be credited back to an account of the user.  
(See at least ¶ [0043], where “Receiving 402 the receipt may include receiving, by the server system 102a, a selection of the transaction [by the user] in a listing of transactions presented … by an application for viewing receipts stored locally on a user computing device 108. For example, transactions may be made available to a user in the form of electronic receipts stored in an account of a user and recording transactions conducted by the user. In some embodiments, all transactions of a user may be submitted [electronically] for review according to the method 400.” For the same reasoning as explained for the prior limitation, Hatch discloses the third electronic notification.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to determine whether the item has been returned before transmitting a notification to a mobile device of a price comparison, as disclosed by Hatch, to the known invention of Wang, to improve fraud detection, Hatch, ¶ [0050], and avoid customer annoyance of a notification of an existing price comparison when in fact, the item has previously been returned.)

Wang discloses generating and transmitting, in real-time via communication interface to a consumer device, a notification indicating a consumer price matching credit and the option to apply said credit to the current sale. Wang, ¶¶ [0076], [0077]. Wang does not disclose transmitting a notification to a mobile device in response to the location of mobile device matching the merchant location.

Ellis discloses 
wherein the price adjustment server [central server] is configured to: receive a first location of the dynamic customer client device [mobile device]; 
(See at least Fig. 21 and associated text col. 20:5–8, “FIG. 21 is a process implemented by the payment processing system of FIG. 17. The process of FIG. 21 may be used to determine and present a financial incentive (e.g., offers, coupons, rebates, etc.) to an account holder.” “At block 2107, a current position of the mobile device 110 is determined.” Col. 20:38–9. The payment processing system of Fig. 17 may be a server. Col. 14:3–5 (“the mobile computing device in such an embodiment may connect to a central server system operated by the merchant.”)

determine that the first location matches a second location associated with a merchant location for which price matching has been identified; responsive to determining the first and second locations match, generate and transmit, via a mobile wallet application, a first electronic notification to the dynamic customer client device [mobile device] identifying a price change for a purchased item
(See at least Fig. 21 and associated text col. 20:46–9, “The offer engine 1731 can alert the account holder regarding the offer while the mobile device 110 of the account holder is at a geographic location to use the offer or coupon [merchant location].” Fig. 18, step 1807, and associated text col. 17:43–5, “At block 1807, the location of mobile device 110 and the location of the merchant are compared to ensure a match.” The notifications are communicated to a mobile wallet application 116 on the user mobile device. Col. 14:54–8. As claimed, a price adjustment amount is the “difference between the original purchase price and the current price.” Spec., ¶ [0094]. Thus, a customer receiving a rebate (i.e., partial refund or discount on the purchase price paid) meets this claim limitation. See also, Wang, ¶ [0141])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to modify the price comparison process of Wang to include transmitting a notification to a mobile device in response to the location of mobile device matching the merchant location, as disclosed by Ellis, for merchants to communicate rebates related to good and services to nearby customers, similar to what the customer had previously purchased, to increase sales/profits. Ellis, col. 39:54–56.

Wang does not disclose but 
Sharma discloses
wherein the dynamic customer client device is activated via light exposure
(See at least col. 7:12–3, The display can be a LCD, LED, OLED, CRT, 3D or stereoscopic screens.” An light emitting diode (LED) display is “activated via light exposure.”)
KSR: Wang discloses a dynamic customer client device [mobile device] such as an iPhone or Android cell phone that includes a “display device 1330,” the display device 1330 being “any type of device capable of displaying information to one or more users.” Wang, ¶ [0122]. The sole difference between the primary reference Wang and the claimed subject matter is that Wang does not disclose a dynamic customer client device [mobile device] “activated by light exposure”, which is disclosed by the secondary reference Sharma. The secondary reference Sharma shows a dynamic customer client device with an LED display, which is activated via light exposure, and thus, providing proof thereof was known in the prior art at the time of the invention. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the mobile device with an LED display of the secondary reference Sharma, for the mobile device with “any type of device capable of displaying information to one or more users” of the primary reference, Wang. Thus, this simple substitution of one known element for another producing a predictable result renders the clam obvious. It would have been further obvious to one of ordinary skill in the art at the time of filing, to make this simple substitution with the motivation to “provide[ ] a customer with the lowest available price … to any retail item purchased by the customer, no matter which retailer sold that item,” Sharma, col. 1:50–2, and “a best price guarantee … [through] automatic price monitoring of purchased products and automatic claim form generation upon identifying a lower price.” Sharma, Abstract.

Regarding Claim 2, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 1 and the image capture system as discussed above.
Wang further discloses 
wherein the image capture system comprises a camera on the dynamic customer client device. 
(See at least ¶ [0083] disclosing the customer uploads an electronic receipt image containing typical purchase data by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”.)

Regarding Claim 3, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 1 and the image capture system as discussed above.
Wang further discloses 
wherein the image capture system comprises a scanner connected to the dynamic customer client device.  
(See at least ¶ [0083] disclosing the customer uploads an electronic receipt image containing typical purchase data by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”.)

Regarding Claim 4, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 1 and the data extraction processor as discussed above.
Wang further discloses
wherein the data extraction processor comprises an optical character recognition (OCR) device 
(See at least ¶ [0093] disclosing “it is believed that optical characters recognition (OCR) will be used to scan the images of the receipts, transcribe them, and organize the data necessary to practice the invention.”)

Regarding Claim 6, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 1, the authentication server, and generating the unique key as discussed above.
Ellis further discloses
wherein the authentication server is further configured to receive, from the dynamic customer client device, customer information stored on a mobile wallet of the dynamic customer client device.
(Examiner interprets customer information as “user credentials.” Spec. ¶ [0043]. See at Fig. 8 and associated text col. 10:59–col. 11:26 (disclosing the entry of user credentials into a mobile wallet client application on a client device and being authenticated by a server to access the mobile wallet). 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 6.



Regarding Claim 7, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 1 and the first electronic notification to the merchant system as discussed above.
Wang further discloses
wherein the first electronic notification to the merchant system includes the electronic image. 
(At Fig. 9 steps 1 and 2, the customer uploads an electronic receipt image containing typical purchase data (i.e., “transaction data”) by “taking a picture with a mobile phone” ¶ [0083]. This step begins the price matching process and is thus, a first notification to the merchant.).

Regarding Claim 13, Wang discloses
A system, comprising: 
one or more processors; and 
(See at least ¶¶ [0117], [0118] (one or more processors))

a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 
(See at least ¶ [0118], “Processor(s) 1302 include one or more processors or controllers that execute instructions stored in memory device(s) 1304 and/or mass storage device(s) 1308. Processor(s) 1302 may also include various types of computer-readable media, such as cache memory.”)
receive, from a dynamic customer client device […], an authentication request and an electronic image of a paper receipt associated with a customer transaction of a purchased items […] ; 
(Examiner interprets “authentication request” as the process of demonstrating the paper receipt is genuine and the customer is therefore entitled to a price adjustment. Spec., ¶¶ [0043], [0100]. 
See at least ¶ [0063] when describing the process to authenticate legitimate requests, proving servers 48 match transaction specific identifiers 20 (i.e., the unique key) against a list of known transaction identifiers. See at least Fig. 9 steps 1 and 2, where the customer uploads an electronic receipt image containing typical purchase data (i.e., “transaction data”) by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”. ¶¶ [0083]; [0088].)

extract a first transaction identifier and an original price from the electronic image;
(Purchase data contained on the scanned receipt is extracted into a form readable by a computer. ¶ [0092]. Purchase data on a paper receipt contains a transaction identifier 20 and price 16. ¶ [0048].)

query a merchant system for a second transaction identifier associated with the customer transaction; determine whether the first and second transaction identifiers match; and responsive to determining the first and second transaction identifiers match: 
(See, e.g., Wang, ¶¶ [0060]–[0063], where the customer submits a transaction specific identifier 20 to initiate a price match, which enables the system to access, sort, and retrieve all of the purchase data contained in a merchant database 22. ¶ [0060]. When the transaction specific identifier 20 matches a record stored in the merchant database 22, the request proceeds to the data comparison engine. ¶ [0063]. Wang also discloses the situation where “fake transaction specification identifiers 20” are submitted to “fraudulently obtain redeemable credit at a merchant.” ¶ [0061]. In that case, the customer is asked to authenticate the specific customer purchase by providing additional information, for example, the receipt date. Id. The submitted transaction specific identifiers 20 are checked against a list of known transaction specific identifiers and if there is no match, the customer is notified that the input data is not valid. ¶ [0063]. This process described above to prevent fraudulent transactions discloses the comparison and matching of at least two transaction specific identifiers to authenticate the customer’s rebate transaction. Alternatively, the “additional information” such as the receipt date also discloses the comparison and matching of at least two transaction specific identifiers to authenticate the customer’s rebate transaction. Thus, the second transaction identifier is either the transaction specific identifiers 20, the receipt date, or any payment information disclosed by Fig. 1A and associated text ¶ [0046] that is stored in merchant database 22.)





Wang does not disclose but 
Hatch discloses
receive, from a dynamic customer client device via a mobile wallet application, a[ ] [ ] request and an electronic image of a paper receipt associated with a customer transaction of a purchased item
(Examiner interprets the amended limitation of “a mobile wallet application” as “a mobile application” as explained in the rejection of Claim 1. See at least ¶ [0042], “The transaction record may be transmitted from a POS 106 to a server system 102a.” “[T]he transaction record may be in the form of an electronic receipt provided to the customer.” ¶ [0043]. The transaction record may be a paper receipt printed for the customer. ¶ [0013].)

determine whether the purchased item has been returned; and when the purchased item has not been returned: activate a web crawler to search and find a current price of the purchased item, 
(A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to search and identify a third party price for each item purchased. ¶¶ [0014], [0046]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. Fig. 4 describes the price adjustment process. The first step in that process is to receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is received, it reflects the current state of items in a transaction that were returned and a refund issued and items in the transaction that were not returned and their purchase price paid. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record. If not returned, a price adjustment is determined for that item by searching third party pricing data for each item purchased and not returned. ¶¶ [0014], [0046].)

determine whether a price change exists between the original price and the current price for the purchased item by comparing the original price to the current price;
(See at least Fig. 4, step 410, which determine a price difference which only occurs if the transaction record reflects an item has not been returned as explained supra.)

and when a price change exists: […] generate and transmit, to the dynamic customer client device via the mobile wallet application, a first electronic notification identifying the price change for the purchased item; 
(Examiner interprets “a mobile wallet application” as “a mobile application.” Spec., ¶ [0035] (“a mobile wallet application, which may be utilized to generate a notification of a price change for a transaction and to facilitate an associated price adjustment based on electronic image capture of a paper receipt for the transaction.”). The functionality of the claimed “mobile wallet application” is not materially different than the “mobile application” disclosed by Hatch, ¶ [0043] (“Receiving 402 the receipt may include receiving, by the server system 102a, a selection of the transaction in a listing of transactions presented in a portal provided by the server system 102a or by an application for viewing receipts stored locally on a user computing device 108. For example, transactions may be made available to a user in the form of electronic receipts stored in an account of a user and recording transactions conducted by the user. In some embodiments, all transactions of a user may be submitted for review according to the method 400. For example, where a user has installed a mobile application for interfacing with the server system 102a, all transactions of a user may be automatically submitted for review according to the method 400.”) A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to identify a third party price for each item purchased. ¶ [0014]. If the third party price is less than the purchased price, a credit is issued to an account of the user viewable through a web portal. ¶ [0015], ¶ [0052]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. Fig. 4 describes the price adjustment process. The first step in that process is to receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is received, it reflects the current state, i.e., whether items in a transaction were returned and a refund issued or a purchase price paid. If that purchase price is more than a third party price, a credit is issued. ¶ [0054], ¶ [0057]. Price adjustment credits are displayed in a portal, ¶ [0052], which is described as a website hosted by the server system 102. The portal is accessed by a computing device, using a mobile application. ¶ 0043]. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record displayed on the mobile device. If not, a price adjustment is determined for that item. If a price adjustment is determined when third party pricing is lower, the consumer is notified through posting of a credit viewable through their mobile device application.)

The remaining limitations of Claim 13 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Wang, Hatch, Ellis, and Sharma for the same rationale presented in Claim 1 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 13.

Regarding Claim 14, Wang discloses
A system, comprising: one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 
(These limitations are not substantively different than that presented in Claim 13 and are therefore, rejected similarly by Wang.)
receive, from a dynamic transaction card via a mobile wallet application, an electronic image of a paper receipt associated with a customer transaction of a purchased item and associated with a merchant wherein the dynamic transaction card is activated via light exposure;
(These limitations are not substantively different than that presented in Claim 13 and are therefore, rejected similarly by Hatch, and the following explanation. Claim 14 is distinguished from similar limitations in Claim 13 because a “dynamic transaction card” is claimed (instead of a dynamic customer client device”). Ellis discloses a mobile device and mobile wallet application to make a payment using a QR code. Ellis, Figs. 24, 25, 27. The QR code is a dynamic transaction card. The dynamic transaction card is activated via light exposure in the same way as explained by Sharma supra because the QR code is provided via a mobile device.)

extract a first transaction identifier, a store keeping unit (SKU) number, and an original price from the electronic image; 
(Purchase data contained on the scanned receipt is extracted into a form readable by a computer. ¶ [0092]. Purchase data on a paper receipt contains a transaction identifier 20, price 16, and SKU. ¶ [0048].)

query a merchant system for a second transaction identifier associated with the customer transaction; determine whether the first and second transaction identifiers match; and responsive to determining the first and second transaction identifiers match: 
(These limitations are not substantively different than that presented in Claim 13 and are therefore, rejected similarly by Wang.)

Wang does not disclose but 
Hatch discloses
determine whether the purchased item has been returned; and when the purchased item has not been returned: transmit the SKU number and the original price of the purchased item to the merchant system associated with the merchant; receive from the merchant system a current price of the purchased item; 
(A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to search and identify a third party price for each item purchased. ¶¶ [0014], [0046]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. 
Fig. 4 describes the price adjustment process. The first step in that process is to transmit and receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is transmitted and received, it reflects the current state of items in a transaction that were returned and a refund issued and items in the transaction that were not returned and their purchase price paid. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record. If not returned, a price adjustment is determined for that item by searching third party pricing data for each item purchased and not returned. ¶¶ [0014], [0046]. The transaction record contains “<product, price>” entries that list a product identifier (SKU) and a price paid for the product. ¶ [0042])

monitor for a price change between the original price and the current price for the purchased item by comparing the original price to the current price; and 
(See at least Fig. 4, step 406, and associated text ¶ [0046], where a computer server, Fig. 2, uses the received transaction record to search and identify a third party price for each item purchased, which is monitoring. A price difference is determined based on the monitoring. Fig. 4, steps 408 and 410, and associated text ¶ [0048].)

The remaining limitations of Claim 14 are not substantively different than those presented in Claim 13 and are therefore, rejected, mutatis mutandis, based on Wang, Hatch, Ellis, and Sharma for the same rationale presented in Claim 13 supra. The dynamic transaction card is a mobile device operating a mobile wallet application as explained by Ellis, supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 14.

Regarding Claim 15, the limitations are not substantively different than those presented in Claim 14 and are therefore, rejected, mutatis mutandis, based on Wang, Hatch, Ellis, and Sharma for the same rationale presented in Claim 14 supra. Claim 14 is distinguished because it contains additional limitations not recited in Claim 15 for determining whether a purchased item was returned. The dynamic transaction card is a mobile device operating a mobile wallet application as explained by Ellis, supra, that is used to make a payment.


Regarding Claim 16, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 15, and memory stor[ing] further instructions that are executed by the one or more processors as discussed above.
Hatch further discloses
wherein the memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to: prior to transmitting the SKU number and the original price of the purchased item to the merchant system: determine whether the purchased item has been returned; and when the purchased item has not been returned, transmit the SKU number and the original price of the purchased item to the merchant system.
(These limitations are not substantively different than that presented in Claim 14 and are therefore, rejected similarly by Wang, Hatch, and Ellis, and Sharma for the same explanation.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 16.

Regarding Claim 17, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 15, and memory stor[ing] further instructions that are executed by the one or more processors as discussed above.
Wang further discloses
wherein the memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to: receive a request to perform price match processing.  
(See at least Fig. 9 steps 1 and 2, where the customer uploads an electronic receipt image containing typical purchase data (i.e., “transaction data”) by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”. ¶¶ [0083]; [0088].)

Regarding Claim 18, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 15, and first electronic notification as discussed above.
Wang further discloses
wherein the first electronic notification is transmitted to the dynamic transaction device via email or SMS message.  
(See at least ¶ [0077] where the notification is sent via email or SMS text.)

Regarding Claim 19, Wang, Hatch, Ellis, an Sharma disclose
The system of claim 1 and the transaction server as explained above.
Sharma further discloses
wherein the transaction server is configured to credit a price change amount to a payment instrument used to purchase the purchased item.
(See at least col. 20:41–3, “The underwriter then generates a payment request and transmits it to a payment processor server for processing.” The payment request was generated “[u]pon identifying that there is a lower price for the purchased product or service within a predetermined time period.” Col. 20:27–9. “The server transmits the file to a server of an underwriter or insurer to initiate the payment process. The underwriter server can validate the information (e.g., confirm that a credit card of the financial institution was used in the purchase, confirm that the customer has not already received a refund, or confirm that the lowest price is associated with the purchased product or service) before generating a payment request.” Col. 20:34–41.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 19.

Regarding Claim 23, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 14, memory stor[ing] further instructions that are executed by the one or more processors, and determining that the price change exists as discussed above.
Hatch further discloses
wherein the memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to: responsive to determining that the price change exists, transmit a second electronic notification to the merchant system associated with the merchant, the second electronic notification comprising a request for an electronic credit equal to the price change.  
(See at least ¶ [0056], where the merchant receives a return request for one or more items from a transaction and evaluates the request to determines whether a refund is permissible.  ¶ [0057] (same). A “request” implies some sort of discretion of the part of the merchant, which Hatch discloses.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 23.

Regarding Claim 24, Wang, Hatch, Ellis, and Sharma disclose 
[t]he system of claim 15, memory stor[ing] further instructions that are executed by the one or more processors, and determining that the price change exists as discussed above.
The remaining limitations of Claim 24 are not substantively different than those presented in Claim 23 and are therefore, rejected, mutatis mutandis, based on Wang, Ellis, and Hatch for the same rationale presented in Claim 23 supra.

Regarding Claim 25, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 13, and first electronic notification as discussed above.
The remaining limitations of Claim 25 are not substantively different than those presented in Claim 18 and are therefore, rejected, mutatis mutandis, based on Wang, Ellis, and Hatch for the same rationale presented in Claim 18 supra.
Regarding Claim 26, Wang, Hatch, Ellis, and Sharma disclose
[t]he system of claim 14, and first electronic notification as discussed above.
The remaining limitations of Claim 26 are not substantively different than those presented in Claim 18 and are therefore, rejected, mutatis mutandis, based on Wang, Ellis, and Hatch for the same rationale presented in Claim 18 supra.)

Regarding Claim 27, Wang, Hatch, Ellis, an Sharma disclose
The system of claim 13 and memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to as explained above.
Wang further discloses
generate a unique key associated with the extracted first transaction identifier; compare the generated unique key to a pre-stored key associated with the customer transaction; and responsive to determining the generated unique key and the pre-stored key match, authenticate the customer transaction.
 (Examiner interprets “unique key” as data captured from a customer’s receipt than is compared to stored purchase transaction data. Spec., ¶ [0043]. Thus, any information contained on a scanned receipt may be compared to the stored purchase transaction record. Accordingly, this limitation is not substantially different presented in amendments to Claim 1 and is rejected accordingly for the same explanation. Wang, ¶¶ [0060]–[0063].)



Regarding Claim 29, Wang, Hatch, Ellis, an Sharma disclose
The system of claim 14 and instructions configured to cause the system to automatically query the merchant system 
Sharma further discloses
wherein the instructions are further configured to cause the system to automatically query the merchant system at a predefined time interval.  
(See at least col. 14:13–23, where “The identification of the accounts can occur as a transaction is completed or on a periodic basis (e.g., hourly, daily, weekly, monthly). The merchant server will then transmit the purchase information to the financial institution server, … Once the server has the information about the product or service, the server can monitor and track prices associated with that product or service.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 29.

Regarding Claim 30, Wang, Hatch, Ellis, and Sharma disclose
The system of claim 29 and the predefined time interval as explained above.
Sharma further discloses
wherein the predefined time interval is once per week.   
(See at least col. 14:13–23, where “The identification of the accounts can occur as a transaction is completed or on a periodic basis (e.g., hourly, daily, weekly, monthly). The merchant server will then transmit the purchase information to the financial institution server, … Once the server has the information about the product or service, the server can monitor and track prices associated with that product or service.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 30.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hatch, Ellis, and Sharma and further in view of Abernathy et al. (U.S. Pat. Pub. No. 2010/0208976) [“Abernathy”].

Regarding Claim 28, Wang, Hatch, Ellis, and Sharma disclose
The system of claim 27 and memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to as explained above.
Abernathy discloses
wherein the memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to: responsive to determining the generated unique key and the pre-stored key match, generate a reliability score associated with the electronic image.   
(See at least Fig. 1 and associated text ¶¶ [0025, [0026], Figs, 2A & 2B, elements 212, 222, 242, and 244, and associated text ¶¶ [0028]–[0030].)
Wang discloses there is large potential for false or fraudulent submission to manipulate the price matching process. ¶ [0050]. Wang further discloses that current OCR technology is not at the point where it can consistently and accurately recognize data that is printed on all retail receipts.” ¶ [0093]. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to generate a reliability score associated with the electronic receipt image as explained by Abernathy, to the known invention of Wang, to reduce fraud with OCR scanned receipt images. Wang, ¶¶ [0050], [0093].) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694